            Case 8:19-ap-00610-MGW       Doc 11    Filed 03/13/20   Page 1 of 3



                                     ORDERED.



 Dated: March 13, 2020




                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION
                               www.flmb.uscourts.gov

In re:                                                 Case No. 8:19-bk-10111-MGW
                                                       Chapter 11
Summit View, LLC,

      Debtor.
__________________________________/

Janet Denlinger, et al.,                               Adv. No. 8:19-bk-00610-MGW

         Plaintiffs,

v.

Summit View, LLC, et al.,

      Defendants.
__________________________________/

            PRETRIAL ORDER AND CASE MANAGEMENT REPORT

         THIS PROCEEDING came on for a pre-trial conference on February 3, 2020,

at 9:30 a.m. to consider various pre-trial deadlines and date for the trial in this

proceeding. The parties have agreed to the pre-trial deadlines, as well as for the trial to

be held in October 2020. Accordingly, it is:
               Case 8:19-ap-00610-MGW            Doc 11     Filed 03/13/20      Page 2 of 3




          ORDERED:

          1.      The following deadlines shall govern this proceeding:

                      Deadline or Event                                      Agreed Date

    File Third Amended Complaint                                            March 16, 2020
    Answer/Response to Third Amended Complaint                              March 30, 2020
    Initial Disclosures                                                      April 6, 2020
    Preliminary Witness Lists and Exhibit Lists                              April 15, 2020
    Continued Pretrial/Status Conference                               Week of April 20, 2020 1
    Disclosure of Expert Reports                                             May 30, 2020
    Discovery Cutoff                                                         July 15, 2020
    Dispositive Motions                                                     August 15, 2019
    Meeting In Person to Prepare Joint Final Pretrial                       August 31, 2020
    Statement
    All Other Motions including Motions in Limine,                       September 14, 2020
    Daubert Motions and Trial Briefs
    Joint Pretrial Conference Statement                                  September 14, 2020
    Final Pretrial Conference                                            September 24, 2020
    Trial Term Begins                                                 Week of October 19 – 22,
                                                                               2020
    Estimated Length of Trial [trial days]                                   4-5 days
    Jury/Non-Jury                                                  The parties have not agreed on
                                                                   whether the trial would be a
                                                                   jury trial or a non-jury trial.
                                                                   This issue would need to be
                                                                   decided by the Court if the
                                                                   Parties are unable to agree.




1
    The parties will seek to continue the pretrial conference scheduled for April 1, 2020 at 10:30 a.m.


                                                     2
           Case 8:19-ap-00610-MGW      Doc 11   Filed 03/13/20   Page 3 of 3




      2.     To the extent this Order conflicts with any previously entered orders in

this proceeding, this Order shall govern.

      3.     This Court will grant relief from the requirements in this Order only upon

motion and good cause shown.



Attorney Alberto F. Gomez, Jr., Esq. is directed to serve a copy of this order on
interested parties who do not receive service by CM/ECF and file a proof of service
within three days of entry of this order.




                                            3
